Citation Nr: 0637127	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine post acute herniated nucleus 
pulposus at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1977 to October 1981 
and from January 1982 to September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2006 the veteran testified before the undersigned at a 
hearing at the San Antonio, Texas, satellite office of the 
RO.  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

At the time of his May 2006 hearing, the veteran testified 
that subsequent to service, he had received treatment for his 
low back problems at Lackland Air Force Base at Wilford Hall.  
The veteran reported having sought treatment between 1992 and 
1995.  He noted receiving treatment as well as prescription 
medications from the physicians at Wilford Hall.  The veteran 
indicated that he was treated as a dependent of his spouse 
during this time period as she was on active duty with the 
Air Force from 1989 to 1995.  On pages 7 and 8 of the 
transcript from the May 2006 hearing, the veteran identified 
the name of his spouse and her social security number.  He 
reported that she was a sergeant.  

The Board notes that the veteran was afforded a VA 
examination in November 2004.  The Board observes that the VA 
examiner indicated that there was no evidence to support a 
causal relationship between the veteran's current back 
condition and the episodes of care for which he was treated 
in service.  One of the bases for the VA examiner's opinion 
was that the veteran had received no treatment for his back 
between his release from service and his 1999 low back injury 
sustained while working for FedEx.   

Based upon the veteran's testimony, it now appears that he 
did receive treatment for back problems subsequent to his 
release from service and prior to his work-related injury.  
As such, an attempt should be made to obtain these records as 
they are in federal custody.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should attempt to 
obtain copies of all treatment records of 
the veteran from Lackland Air Force Base 
(Wilford Hall) for the time period from 
1989 to 1995.  As noted above, the 
veteran was classified as a dependent of 
his spouse for treatment purposes and the 
means for identifying her are noted in 
the transcript of the May 2006 hearing.

2.  If treatment records obtained in 
conjunction with paragraph (1) above 
reveal treatment for a low back disorder, 
the claims folder should then be returned 
to the November 2004 VA examiner and he 
should be requested to again review the 
claims folder in its entirety and to 
indicate whether the new treatment 
records obtained change his prior 
opinion.  If the November 2004 VA 
examiner is not available, the claims 
folder should be reviewed by another VA 
physician and he/she should be requested 
to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's current low back disorder is 
related to his period of service.  
Complete detailed rationale should be 
provided for each opinion that is 
rendered.  

3.  After completion of the above, the 
AMC or RO should readjudicate the claim.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued.  Thereafter, the case should 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


